Name: Commission Regulation (EEC) No 890/80 of 11 April 1980 altering the export refunds on certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/28 Official Journal of the European Communities 12 . 4 . 80 COMMISSION REGULATION (EEC) No 890/80 of 11 April 1980 altering the export refunds on certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 76 1 /78 (2), and in particular Article 17 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 739/80 (3 ), as amended by Regulation (EEC) No 875/80 (4) ; Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (5 ), as amended by Regulation (EEC) No 1 264/79 (6), intro ­ duced the ECU into the common agricultural policy ; whereas, since that time, pursuant to existing provi ­ sions, the ECU has been taken into account in the fixing of amounts relating to :  the application of the common agricultural policy,  the special trade arrangements for goods resulting from the processing of agricultural products ; Whereas the period of validity of the aforesaid Regula ­ tion was limited to 31 March 1980 ; whereas it has not been possible for a prolongation of those arrange ­ ments, proposed by the Commission , to be adopted in time by the Council ; whereas, in order to avoid a break in the arrangements resulting, in particular, in alterations in the level of prices and of other amounts in national ' currency, it appears necessary, in the manifest public interest, as a precautionary measure and pending a final decision on the matter by the Council , to continue the application of the arrange ­ ments in their present form ; i Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 739/80 to the infor ­ mation known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regula ­ tion (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to amended Regu ­ lation (EEC) No 739/80 , are hereby altered , in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 12 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 April 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968, p. 13 . ( 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . ( 3 ) OJ No L 83 , 28 . 3 . 1980, p . 36 . ( «) OJ No L 94, 11 . 4 . 1980 , p . 13 . (5 ) OJ No L 84, 4 . 4 . 1979, p. 1 . (*) OJ No L 161 , 29 . 6 . 1979, p. 1 . 12. 4. 80 Official Journal of the European Communities No L 96/29 ANNEX to the Commission Regulation of 11 April 1980 altering the export refunds on certain milk products Heading Nos 04.01 and 04.04 of the Annex to Regulation (EEC) No 739/80 and the corresponding amounts shall read as follows : CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.01 Milk and cream, fresh, not concentrated or sweetened : l ex A. Other than whey, of a fat content, by weight, not exceeding 6 % (') : I. Yoghourt, kephir, curdled milk, buttermilk and other fermented or acidi ­ fied milk : a) In immediate packings of a net capacity of two litres or less : II l ( 1 ) Of a fat content, by weight, not exceeding 1-5% 0110 05 1 :50 (2) Of a fat content, by weight, exceeding 1-5 % but not exceedingll 3% 0110 15 500 (3) Of a fat content, by weight, exceeding 3 % 0110 20 6-64 b) Other : Il ( 1 ) Of a fat content, by weight, not exceeding 1-5% 011025 1-50 (2) Of a fat content, by weight, exceeding 1 -5 % but not exceeding\ I 3% 011035 500 (3) Of a fat content, by weight, exceeding 3 % 0110 40 6-64 04.04 E. I. ex c) Exceeding 72 % (excluding cheeses produced from whey) : IlI 1 . In immediate packings of a net capacity not exceeding 500 grams : I (aa) Cottage cheese of a fat content, by weight in the dry matter,\ not exceeding 25 % 5121 11 for exports to :  Austria  \  Zone D \  l  Zone E I   Canada   Switzerland and Liechtenstein  \  Other destinations 12-40